                                              Case 3:20-cv-07696-SI Document 18 Filed 02/05/21 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         AIRWAIR INTERNATIONAL LTD.,
                                   4                                                   Case No. 20-cv-07696-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         ZOETOP BUSINESS CO., LIMITED,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   ADR REFERRAL: Private Mediation, Mediator TBD.

                                  12   FURTHER CASE MANAGEMENT: 3/26/2021 at 3:00 PM.
Northern District of California
 United States District Court




                                       Counsel must file a joint case management statement seven days in advance of the
                                  13   conference.
                                  14   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: 9/30/2021.
                                  16
                                       DESIGNATION OF EXPERTS: 10/29/2021; REBUTTAL: 11/30/2021;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: 12/30/2021.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; 1/21/2022;
                                  20        Opp. Due: 2/4/2022; Reply Due: 2/11/2022;
                                            and set for hearing no later than 2/25/2022 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: 4/5/2022 at 3:30 PM.
                                  22

                                  23   Jury TRIAL DATE: 4/18/22 at 8:30 AM.
                                              Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be 4 days.
                                  25
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  26

                                  27

                                  28
                                                 Case 3:20-cv-07696-SI Document 18 Filed 02/05/21 Page 2 of 2




                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   1   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   2   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   3
                                              IT IS SO ORDERED.
                                   4

                                   5
                                       Dated: February 5, 2021
                                   6
                                                                                        ____________________________________
                                   7                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
